Title: From Thomas Jefferson to Harry Innes, 3 January 1793
From: Jefferson, Thomas
To: Innes, Harry



Sir
Philadelphia January 3rd. 1793.

No list of the Votes of the Electors of your district for a President and Vice President at the last election having yet been received by the President of the Senate, I do, in obedience to the law, send the Bearer hereof  as special messenger, to desire that you will be  pleased to transmit by him to the Seat of Government the list of the said Votes lodged in your hands by the Electors of your District. I have the honor to be with the most perfect respect Sir, Your most obedient and most humble servant
